DETAILED ACTION
                                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Election/Restrictions
Applicant's election with traverse of claims 1-3 in the reply filed on (4-21-2022) is acknowledged.  The traversal is on the ground(s) that the rejection does not show why each group lacks unity. Accordingly, this is not found persuasive because as detailed and outline in the restriction requirement from (2-24-2022) found on (Pg. 3-6) details why each grouping i.e. (Group I & II), (Group I & III), etc. do not make an originally contribution over the original art of Cannas et al (WO-2016/166,336) or Bruner et al. (US-3,989,790), respective to the grouping(s) being discussed. The requirement is still deemed proper and is therefore made FINAL. As such, claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on (4-21-2022).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…the general formula…" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it will be understood to read “…a general formula…”
The term “effective” in claim 1 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the claim will be understood to read as “…a catalytically quantity of at least one polycondensation catalyst C…”
Claim 1 recites the limitation "the ambient air" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it will be understood to read “…ambient air…”
Claim 1 recites the limitation "…the prior addition of water…" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it will be understood to read “…a prior addition of water…"
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhône-Poulenc (FR-1,418,114, hereinafter Poulenc) in view of Gerhard et al. (DE-1,035,358, hereinafter Gerhard) as evidenced by Alfa Aesar (Di-n-propylamine, 2015, hereinafter Alfa Aesar) or as alternatively evidenced by Millipore Sigma (Dihexylamine, 2004, hereinafter Millipore Sigma)Regarding claim 1 & 3, 	
A method of preparing a negative mold MN produced from silicone elastomer for use in the manufacture of molded articles produced from different reproduction materials, the method comprising the following steps a) to d): 
a) preparing a polyorganosiloxane composition X that can be cured to produce an elastomer by polycondensation reactions, which does not contain a metallic catalyst, and 
comprising: 
- a silicone base B comprising at least one polyorganosiloxane oil A that can be cured by a polycondensation reaction, and 
- a catalytically effective quantity of at least one polycondensation catalyst C, which is an organic compound having the general formula (I): 
                                                     (R")2NH 
in which the symbols R", which are identical or different, represent aliphatic hydrocarbon radicals containing 1 to 30 carbon atoms, 
b) applying said polyorganosiloxane X to a master to be duplicated, optionally already covered with a release agent, 
c) allowing said polyorganosiloxane composition X to cure in the presence of moisture supplied by the ambient air or by the prior addition of water, in order to form the negative mold MN produced from silicone elastomer, which is an impression corresponding to the exterior contour of the master to be duplicated, and 
d) separating the negative mold MN produced from silicone elastomer from the master to be duplicated.
Wherein during step a), the polycondensation catalyst C has the general formula (I): 
                                                             (R")2NH 
in which the symbols R", which are identical or different, represent aliphatic hydrocarbon radicals containing 6 to 10 carbon atoms.
Poulenc teaches the following:
& b.) (PG. 2, lines 42-44) teaches that the silicone elastomers that can be used to manufacture the molds according to the invention can be prepared from compositions that can be vulcanized at room temperature, containing a diorganopolysiloxane oil with a linear structure terminated by hydroxyl groups.
(Pg. 2, lines 45-48) teaches that the composition as includes one or more fillers, a crosslinking agent (such as for example an alkyl mono or polysilicate, an organopolysiloxane containing Si-H bonds, a titanium ester or an alkyl triacyl oxysilane) and a vulcanization accelerator (such as a derivative of lead or tin, or an amine).
(Pg. 2, lines 69-72) teaches that (Fig. 1) shows a model of the object to be reproduced; it is a piece of wood or any other material, covered for example with a skin, fabric, leather; it therefore has some surface detail. With (Fig. 2) showing a section the model covered with one or more layers of the cold-vulcanizable composition by coating with a brush. Highlighting, (Pg. 4, Example 1, lines 119-120) teaches utilizing a strip of fabric that is treated with an adhesion sub-layer consisting of a mixture of 7-amino-propyltriethoxysilane and vinyltri(methoxy ethoxy) silane, which is understood to acts as applicants releasing agent. 
(Pg. 2, lines 121 & Pg. 3, lines 122-123) teaches that after drying for two hours in the air, two more coats of the cold-vulcanizable composition are applied by brush to the fabric. Recalling (Pg. 2, lines 42-43) which states that the silicone elastomers that can be used to manufacture the molds according to the invention can be prepared from compositions that can be vulcanized at room temperature
(Pg. 3, lines 123-125) teaches that when hardening is complete, a thin-walled mold 3 to 4 mm thick, internally reinforced, can be deformed sufficiently for the extraction of molded objects and faithfully reproduces all the surface details of these objects.
Regarding Claim 1, Poulenc teaches the entirety of claim 1 including a preparing a polyorganosiloxane composition that comprises a silicone base comprising at least one polyorganosiloxane oil that can be cured by a polycondensation reaction and an a quantity of at least one polycondensation catalyst that is an amine, and does not contain a metallic catalyst followed by utilizing the silicone elastomer to produce a negative mold from a master. Poulenc is silent on details regarding the amine utilized as a polycondensation catalyst in the composition for forming silicone elastomeric molds.In analogous art for a process for the production of moldings and coatings from elastomers organopolysiloxanes, Gerhard suggests details regarding the types of amines that may be implemented as polycondensation catalyst, and in this regard Gerhard the following:

    PNG
    media_image1.png
    107
    626
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    110
    193
    media_image2.png
    Greyscale
& 3a.) ([0008]) teaches that amines are suitable for catalysts are particularly advantageous secondary aliphatic or aromatic or aliphatic-aromatic amines, e.g B. dibutylamine, di-n-hexylamine, di-n-propylamine, piperidine or tetraethylenepentamine. Primary aryl-aliphatic amines such as benzylamine or p-phenylethylamine are also well suited for the process. Highlighting evidence from Alfa Aesar which shows di-n-propylamine comprising the following structure as recreated here. As shown di-n-propylamine has the (R")2NH structure, where the value for R” is a value of 3. Alternatively, as highlighting evidence from Millipore Sigma which shows di-n-hexylamine comprising the following structure as recreated here. As shown di-n-hexylamine has the (R")2NH structure, where the value for R” is a value of 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for preparing a polyorganosiloxane composition that comprises a silicone base comprising at least one polyorganosiloxane oil that can be cured by a polycondensation reaction and an a quantity of at least one polycondensation catalyst that is an amine, and does not contain a metallic catalyst followed by utilizing the silicone elastomer to produce a negative mold from a master of Poulenc. By utilizing polycondensation catalyst that is an amine specifically di-n-hexylamine or di-n-propylamine, as taught by Gerhard. Highlighting, implementation of a known amine as a polycondensation catalyst for a polyorganosiloxane composition utilized in forming elastomeric molds allows for impacting that crosslinking such that it takes place within a few minutes even at room temperature, ([0009]). Alternatively, and/or in addition, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

Regarding claim 2, 	
The method comprising steps a) to d) as claimed in claim 1, followed by the following steps e) to h): 
e) filling the negative mold MN produced from silicone elastomer with a reproduction material, 
f) allowing the reproduction material to harden inside the negative mold MN produced from silicone elastomer, in order to produce a replica R of the master to be duplicated, 
g) separating the replica R from the negative mold MN produced from silicone elastomer, and 
h) optionally, submitting the negative mold MN produced from silicone elastomer to steps e) to g) again, in order to form a new replica R.
Poulenc teaches the following:
& b.) (Pg. 4, lines 126-131) teaches that For the reproduction of the flower vase, the reinforced mold is placed inside a plaster frame which hugs the external surface of the mold and the internal surface of the reinforced mold is sprayed with a gun, until obtaining the desired thickness, a mixture composed of a polyester resin and glass fibres. 
& d.) Noting, that while step (d) is considered optional, (Pg. 4, lines 126-131) teaches that after the resin has hardened, the mold is easily removed by turning it over and it can be put back into service immediately.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pierre-Michelet al. (FR-2,715,407) – teaches in the (Abstract) a  An elastomeric material for making moulds for moulding plastics materials that are curable by activation with electromagnetic radiation having a frequency in the high frequency (HF), very high frequency (VHF) or ultra high frequency (UHF) band, comprises (i) a cold curing silicone rubber composition. of the type that crosslinks by hydrolyzation (or polyaddition) and (ii) a mineral filler comprising at least one ceramic composition.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715